DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0028967 to Sezer et al. (“Sezer”), and further in view of U.S. Pub. No. 2019/0220984 to Ohta (“Ohta”).
 	Regarding claim 1, Sezer teaches a method of processing image data comprising: 
storing accumulated image data representing a plurality of frames of image data, the accumulated image data including an accumulated frame of image data comprising a plurality of pixel intensity values representing a respective plurality of pixel locations (paragraph [0057] teaches that there are a plurality of candidate images, reference number 710, the process illustrated in Figure 7A is repeated for each candidate image 710; paragraph [0060] further teaches that as the system 700 repeats the process of Figure 7A the images are accumulated, see reference number 734);  Sezer does not teach “storing” the accumulated image data, which will be addressed below.  
obtaining a new frame of image data comprising a plurality of pixel intensity values representing a respective plurality of pixel locations (in Figure 7A, reference number 710 is a new frame of image data) ; 
performing motion detection based at least on the new frame of image data, the motion detection identifying a pixel location in which motion is detected (motion is detected in reference number 724 by setting a motion threshold and comparing motion at pixel locations in the image with the motion threshold); 
updating the accumulated frame of image data by combining the accumulated frame of image data and the new frame of image data (in Figure 7A, reference number 734, the frame 710 is added to the accumulated images, and this occurs repeatedly for each new frame 710, see paragraph [0057]); and 
generating output image data by combining the accumulated frame of image data and the new frame of image data (the final result 740 is a combination of the accumulated frames 734 and the new frame 710, where the locations of each frame are weighted and combined), 
wherein the method is motion-sensitive such that a pixel intensity value of the new frame of image data representing the identified pixel location contributes more to a pixel intensity value representing the identified pixel location in the updated accumulated frame of image data than to a pixel intensity value representing the paragraph [0057] teaches that the system weights the images based on motion in the candidate image so that pixel locations corresponding to movement in candidate images will receive less or no weight in the final resultant image).  While Sezer teaches that identified pixel locations with motion contribute less to the output image than the original image since the original image is weighted before being processed into the output image, it does not explicitly state that the “less” contribution is as compared directly to the corresponding pixel location of the updated accumulated frame.    
Ohta teaches storage of accumulated images (see Figure 5 image storage unit 221 storing accumulated images).  The accumulated images are stored without being processed, while the processing data is stored alongside the image (see paragraph [0089].  Ohta is an example of storing accumulated images as a collection of images, not processed and combined together.  Applying this teaching of Ohta to Sezer would result in adding a storage of the accumulated new images.  Compared to a new image that is accumulated in such a storage, the weight given to pixel locations detected to meet a motion threshold in the output image would be comparatively less and thus the corresponding pixel location would contribute more in the accumulated image storage.       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sezer with that of Ohta to store the accumulated image data where the identified pixel location contributes more in the updated accumulated frame than in the output image data so that areas that have 
 	Regarding claim 2, Sezer in view of Ohta teach the method of claim 1, wherein the pixel intensity value of the new frame of image data representing the identified pixel location contributes more than a pixel intensity value of the accumulated frame of image data representing the identified pixel location to the pixel intensity value representing the identified pixel location in the updated accumulated frame of image data. 
	While Sezer is not explicit on the above limitation, Sezer teaches that each frame goes through the process of Figure 7A so that each new frame 710 contributes to the accumulated images 734 and the final result 740.  In the case that the new frame does not meet the motion threshold 724 and thus does not get weighted to contribute less to the final image (see paragraph [0057]), and the previous images that comprise the accumulated images do contain motion over the motion threshold 724 then the new frame would contribute more than the accumulated frame to the updated accumulated frame.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sezer in view of Ohta for the pixel intensity value of the new frame at the identified pixel location to contribute more than a value of the accumulated frame in the updated accumulated frame of image data so that a high quality frame, such as a frame without motion, contributes more to the end result.    
see Figure 7A and paragraph [0057]).  Thus the relative level of any pixel location can be more than or less than the corresponding value of another image or the accumulated images, depending on the weighting assigned to it which is based on detected motion.  
 	Regarding claim 4, Sezer in view of Ohta teach the method of claim 1, Sezer further teaches wherein updating the accumulated frame of image data comprises selecting a respective pixel intensity value of the new frame of image data to represent the identified pixel location (the pixel intensity value of the new frame of image data that is selected to represent the identified pixel location is according to its location.  For example if pixel x,y is determined to have motion over the motion threshold then pixel x,y is selected to update the accumulated frame of image data, but in a weighted manner). 
 	Regarding claim 5, Sezer in view of Ohta teach the method of claim 1, wherein generating the output image data comprises selecting a respective pixel intensity value of the accumulated frame of image data to represent the identified pixel location (the final result 740 is a selection of respective pixel intensity values of the accumulated frame 734 by incorporating the accumulated weights from 736 so that each pixel location has a range of pixel intensity values to represent it, see Figure 7A). 
 	Regarding claim 6, Sezer in view of Ohta teach the method of claim 1, wherein the accumulated image data comprises data corresponding to a plurality of spatially variant parameter values corresponding to respective pixel locations and updating the accumulated frame of image data comprises updating the data corresponding to the plurality of parameter values (the spatially variant parameter values may be a parameter that varies with pixel location such as the pixel value that represents accumulated light at the pixel location or motion or vector measurement). 
 	Regarding claim 7, Sezer in view of Ohta teach the method of claim 6, wherein performing the motion detection comprises: generating a plurality of motion detection values corresponding to a respective plurality of pixel locations based at least on differences between the pixel intensity values of the accumulated frame of image data and respective pixel intensity values of the new frame of image data; and identifying the pixel location based on a comparison of the plurality of motion detection values with respective parameter values.  
	Sezer teaches determining a difference image between the new image and a reference image, instead of a difference between the new image and the accumulated frame of iamge data.  The values of pixel locations where the difference meets the motion threshold are determined to have motion.  See paragraphs [0057]-[0058]).  One of ordinary skill in the art would realize that instead of comparing new images to the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sever in view of Ohta to compare new images to the accumulated images to more accurately detect motion in a new image, as compared to the set of prior images instead of comparing to just one reference image from the set.
 	Regarding claim 8, Sezer in view of Ohta teach the method of claim 7, Sezer further teaches wherein updating the accumulated image data comprises generating the pixel intensity value representing the identified pixel location in the updated accumulated frame of image data by blending the pixel intensity value of the new frame of image data representing the identified pixel location with a pixel intensity value of the accumulated frame of image data representing the identified pixel location based on a respective motion detection value corresponding to the identified pixel location.  
Sezer teaches that for each pixel location, a pixel value is blended by values of each pixel location corresponding to the accumulated images and the new image (see Figure 7A, paragraph [0049] teaches blending multiple frames to enhance quality of the output image).
 	Regarding claim 9, Sezer in view of Ohta teach the method of claim 7, Sezer further teaches wherein updating the accumulated frame of image data comprises parameters can include noise 716, or ghost detection 720, in addition to pixel values representing accumulated light, and each pixel location contains a parameter value, where the identified pixel locations can be found by comparing to a motion threshold 724, see Figure 7A). 
 	Regarding claim 10, Sezer in view of Ohta teach the method of claim 7, Sezer further teaches wherein generating output image data comprises generating the pixel intensity value representing the identified pixel location in the output image data by blending the pixel intensity value of the new frame of image data representing the identified pixel location with the pixel intensity value of the accumulated frame of image data representing the identified pixel location based on a respective parameter value corresponding to the identified pixel location (see Figure 7A and paragraphs [0057] and [0059] teach that the pixel value for each location is blended into the accumulated frame for tis corresponding location). 
 	Regarding claim 11, Sezer in view of Ohta teach the method of claim 6, wherein the identified pixel location is a first pixel location and updating the accumulated image data comprises generating a pixel intensity value representing a second pixel location which is not identified by the motion detection by blending a pixel intensity value of the new frame of image data representing the second pixel location with a pixel intensity value of the accumulated frame of image data representing the second pixel location based on a respective parameter value.  Every pixel location, including pixels not see Figure 7A and paragraphs [0057], [0059]). 
 	Regarding claim 12, Sezer in view of Ohta teach the method of claim 11, Sezer teaches wherein updating the accumulated frame of image data comprises updating data corresponding to a respective parameter value corresponding to the second pixel location.  Pixels for every location of the frame of the new image are added to the accumulated image, this includes the second pixel location that is not detected to have motion.   
 	Regarding claim 13, Sezer in view of Ohta teach the method of claim 7, wherein generating a motion detection value for a said pixel location comprises at least: determining differences between a set of pixel intensity values of the new frame of image data representing a set of pixel locations including the said pixel location and a respective set of pixel intensity values of the accumulated frame of image data representing the set of pixel locations; and modifying the differences using a noise model. 
	Sezer teaches determining the difference between the set of pixel intensity values of the new frame 710 and a reference image, instead of the difference between the set of pixel intensity values of the new frame and the accumulated frame of image data.  Sezer further teaches measuring the noise level 714 and applying a noise threshold 716 to the difference image.  

 	Regarding claim 14, Sezer in view of Ohta teach the method of claim 13, Sezer teaches wherein the set of pixel locations comprises more than one pixel location (the process of Figure 7A applies to all of the pixel locations of an image frame, thus it is more than one pixel location). 
	Claim 20 is rejected similarly to claim 1.  
Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697